EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 1 is amended as seen below. The Examiner notes that the amendments are solely for correcting minor typographical errors and/or resolving minor formatting issues, and are not considered to alter the scope of the claim.
	The amendments are made to the set of claims filed on January 25, 2022.

-- 1.	An electrically heated single sleeve device for warming a single arm of a user, comprising:
a sleeve extending between a proximal end and a distal end for receiving the arm of the user;
the sleeve including an interior layer for engaging the arm of the user, a central layer comprising a heating element comprised of a far infrared material, and an outer layer of a water resistant material;
a shoulder cover connected to the proximal end of the sleeve for covering a shoulder of the user, the shoulder cover including a front region configured to cover a front portion of the user's shoulder, and a back region opposite the front region and configured to cover a rear portion of the user's shoulder;
overlie a chest of the user, a second strap extending from the back region of the shoulder cover and configured to overlie a back of the user, and a hook and loop fastening device located adjacent to an end of each of the first and second straps and configured to detachably connect the first and second straps to one another to provide quick attachment and removal of the first and second straps to one another, and wherein the hook and loop fastening device of at least one of the first and second straps extends across substantially an entirety of a width of the strap;
the sleeve defining at least one pocket adjacent to the proximal end of the sleeve and adjacent to the shoulder cover;
a connection plug electrically connected to the heating element and received in the pocket;
a battery pack removeably positioned inside the pocket and detachably connected to the connection plug and including a battery for providing power to the heating element, and including a controller configured to activate a plurality of heating modes of the heating element;
a first power button positioned on the battery pack and configured to allow a user to select one of the plurality of heating modes;
a second power button disposed on the sleeve adjacent to the distal end and electrically connected to the controller 
the controller further configured to deactivate the heating element after a predetermined period of time;
and
a second light source positioned inside the second power button and configured to illuminate the second power button to one of a plurality of different colors based on the selected one of the plurality of heating modes;
wherein the sleeve device does not include more than one sleeve.  --

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Coffman (US Patent No. 5,909,801), White (US PG Pub 2014/0246416), Fernandez et al. (herein Fernandez)(US PG Pub 2008/0116189), Strecker (US PG Pub 2017/0332442), Cox et al. (herein Cox)(US Patent No. 4,229,833), and Cossaboom (US Patent No. 3,748,436) together substantially teach the limitations of claim 1, as previously discussed in the Final Rejection mailed on September 29, 2021. Furthermore, Reinoso (US Patent No. 5,974,586) teaches a single sleeve device (10) having at least one fastening strap (16) having hook and loop fasteners (18, 19) that extend across substantially an entirety of a width of the strap (see Fig. 2 and column 3, line 36 – column 4, line 9), for providing a more secure attachment of the strap in the desired position/fit (see column 3, line 36 – column 4, line 9).
However, while the cited prior art references together teach the various structural limitations of claim 1, modifying the single sleeve device of Coffman to include the functionally connected structural parts taught by White, Fernandez, Strecker, Cox, Cossaboom, and Reinoso .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 6, and 11 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOCELYN BRAVO/            Primary Examiner, Art Unit 3732